Quinlan, J.
The Plaintiff has filed an Amended Motion for Preliminary Injunction. After hearing and in consideration of the memoranda and affidavits filed with respect to that motion, the court is satisfied that the plaintiff has demonstrated for the purposes of the motion that, on March 11, 2000, during a Division I Tournament basketball game between the Somerville High School Girls’ basketball team and the Methuen High School Girls’ basketball team, an official of the defendant Massachusetts Interscholastic Athletic Association (“MIAA”) applied an incorrect rule during the final seconds of play. Although the mistake was discovered before the end of the game in overtime, the mistake was not corrected. The official’s mistake was game determinative and deprived the plaintiffs team of a victory which should have been theirs had the correct rule been applied.
The plaintiff seeks to enjoin the finals for the statewide championship now scheduled for March 18, 2000. The court is not unmindful of the harm to plaintiffs team. Were it to be balanced only with the potential harm to the MIAA, the balance may be in the plaintiffs favor. However, the plaintiffs harm should also be balanced with the harm to innocent third parties, i.e. the Methuen and Brockton team members. In light of the impact of the order sought on those third parties and questions concerning the appropriateness of the court’s intervening in a matter such as this, the court declines to enter the order requested.
IT IS THEREFORE ORDERED that the plaintiffs Amended Motion for Preliminary Injunction be DENIED.